PER CURIAM.
The Navy Mutual Aid Association was formed by a group of naval officers in 1879. Its amended by-laws state that it was formed “for the purpose of aiding the families of- deceased members; first, by providing with certainty and promptness a substantial sum for their relief in the most equitable manner, and at as near the actual net cost of insurance as possible; second, by securing for them without cost the pensions to which they may be legally entitled.” (Ass’n Bylaws, Art. I, Sec. 1, as amended (1880).) These are cross appeals from a declaratory judgment that the Association is subject to the provisions of the Life Insurance Act of the District of Columbia, 48 Stat. 1125 et seq., D.C.Code 1951, §§ 35-301 to 35-803, but not subject to the tax on insurance companies provided by Title II of the Act of August 17, 1937, 50 Stat. 675 et seq., D.C.Code 1951, §§ 47-1801 to 47-1808. We think the District Court was clearly right.
Affirmed.